Title: From George Washington to John Hancock, 16 May 1777
From: Washington, George
To: Hancock, John



Sir
Morris Town May the 16th 1777.

Your Letter of the 15th, I had the Honor to receive last night, at Eleven OClock. The Commission inclosed for Monsieur Armand, I shall deliver him, as soon, as I see him.
Agreable to your request, I will give Commissions to the Brigadiers, and will ascertain their Rank by their Original Commissions, when I obtain them. The inquiry directed, respecting Major Campbell, shall be made and that be done, which shall appear right.
I fear, it will be hardly possible to satisfie the views & claims of some of the French Gentlemen. The late promotion of Monsr Malmady, though highly Honourable, and such as should be considered fully, if not more than adequate to his pretensions, taken upon any principle, does not come up to his demands. He arrived here Yesterday morning, and has been writing to me upon the subject. From the high marks of distinction, but too readily conferred upon these Men, in many instances, they seem to have lost sight of what is just and reasonable. It would have been happy for us, particularly for me, and for the Gentlemen themselves, if a too easy grant of favors had not induced them to contemn All rank in our Army, under that of first Officers; Nor is it in my power to give commands to every Appointment. I shall inform Monsr Armand, and reconcile him to it in the best manner I can, that there is no vacancy for him at present; and I would beg leave to suggest, that where promotions are made in future, from political and

honorary motives, that it will be well for Congress to explain to the Gentlemen that it may be some time before they can be put in actual command. This might prevent their entertaining suspicions of neglect on my part, which the situation of the Army will not allow me to obviate. There is no vacancy for Monsr Malmady of the rank he now holds, unless the merits of Many other Officers, who have served with reputation and much longer here, are to be overlooked to make way for him. Such a measure will neither be practicable—nor prudent to attempt.
By a Letter from Genl Heard, who is at pompton, I am informed, that Cols. Barton & Buskirk with 300 Tory Levies from Bergen, on the morning of the 13th attempted to surprize & cut off, about 70 of his Militia, stationed at pyramus. The Officer, happily, had notice of their design & eluded it, by moving his post. It happened that the Morning was foggy, and the Enemy entering at different places, their parties engaged. Genl Heard says their loss could not be ascertained, but from the reports of the Inhabitants, Ten of their men were killed & carried away at One time & several wounded. I have the Honor to be with great respect Sir Yr Obedt servt

Go: Washington

